Name: Council Directive 2006/103/EC of 20 November 2006 adapting certain Directives in the field of transport policy, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: EU institutions and European civil service;  transport policy;  European Union law; NA;  Europe;  European construction;  maritime and inland waterway transport;  land transport
 Date Published: 2006-12-20; 2008-12-31

 20.12.2006 EN Official Journal of the European Union L 363/344 COUNCIL DIRECTIVE 2006/103/EC of 20 November 2006 adapting certain Directives in the field of transport policy, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 82/714/EEC (2), 91/439/EEC (3), 91/440/EEC (4), 91/672/EEC (5), 92/106/EEC (6), 96/26/EC (7), 1999/37/EC (8), 1999/62/EC (9) and 2003/59/EC (10) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 82/714/EEC, 91/439/EEC, 91/440/EEC, 91/672/EEC, 92/106/EEC, 96/26/EC, 1999/37/EC, 1999/62/EC and 2003/59/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 301, 28.10.1982, p. 1. (3) OJ L 237, 24.8.1991, p. 1. (4) OJ L 237, 24.8.1991, p. 25. (5) OJ L 373, 31.12.1991, p. 29. (6) OJ L 368, 17.12.1992, p. 38. (7) OJ L 124, 23.5.1996, p. 1. (8) OJ L 138, 1.6.1999, p. 57. (9) OJ L 187, 20.7.1999, p. 42. (10) OJ L 226, 10.9.2003, p.4. ANNEX TRANSPORT POLICY A. ROAD TRANSPORT 1. 31991 L 0439: Council Directive 91/439/EEC of 29 July 1991 on driving licences (OJ L 237, 24.8.1991, p. 1), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31994 L 0072: Council Directive 94/72/EC of 19.12.1994 (OJ L 337, 24.12.1994, p. 86),  31996 L 0047: Council Directive 96/47/EC of 23.7.1996 (OJ L 235, 17.9.1996, p. 1),  31997 L 0026: Council Directive 97/26/EC of 2.6.1997 (OJ L 150, 7.6.1997, p. 41),  32000 L 0056: Commission Directive 2000/56/EC of 14.9.2000 (OJ L 237, 21.9.2000, p. 45),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0059: Directive 2003/59/EC of the European Parliament and of the Council of 15.7.2003 (OJ L 226, 10.9.2003, p. 4),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003, p. 1). (a) In Annex I, point 2, the third indent below the words page 1 shall contain: is replaced by the following:  the distinguishing sign of the Member State issuing the licence, whose signs shall be as follows: B : Belgium BG : Bulgaria CZ : The Czech Republic DK : Denmark D : Germany EST : Estonia GR : Greece E : Spain F : France IRL : Ireland I : Italy CY : Cyprus LV : Latvia LT : Lithuania L : Luxembourg H : Hungary M : Malta NL : The Netherlands A : Austria PL : Poland P : Portugal RO : Romania SLO : Slovenia SK : Slovakia FIN : Finland S : Sweden UK : The United Kingdom. (b) In Annex I, point 3, the second paragraph is replaced by the following: If a Member State wishes to make those entries in a national language other than one of the following languages: Bulgarian, Spanish, Czech, Danish, German, Estonian, Greek, English, French, Italian, Latvian, Lithuanian, Hungarian, Maltese, Dutch, Polish, Portuguese, Romanian, Slovak, Slovenian, Finnish or Swedish, it will draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex.. (c) In Annex Ia, point 2(c) is replaced by the following: (c) the distinguishing sign of the Member State issuing the licence, printed in negative in a blue rectangle and encircled by twelve yellow stars; the distinguishing signs shall be as follows: B : Belgium BG : Bulgaria CZ : The Czech Republic DK : Denmark D : Germany EST : Estonia GR : Greece E : Spain F : France IRL : Ireland I : Italy CY : Cyprus LV : Latvia LT : Lithuania L : Luxembourg H : Hungary M : Malta NL : The Netherlands A : Austria PL : Poland P : Portugal RO : Romania SLO : Slovenia SK : Slovakia FIN : Finland S : Sweden UK : The United Kingdom. (d) In Annex Ia, point 2(e) is replaced by the following: (e) the words European Communities model  in the language(s) of the Member State issuing the licence and the words Driving Licence  in the other languages of the Community, printed in pink to form the background of the licence: Ã ¡Ã ²Ã ¸Ã ´Ã µÃ Ã µÃ »Ã Ã Ã ²Ã ¾ Ã ·Ã ° Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ½Ã ° Ã Ã Ã ¡ Permiso de ConducciÃ ³n Ã idiÃ skÃ ½ prÃ ¯kaz KÃ ¸rekort FÃ ¼hrerschein Juhiluba Ã Ã ´Ã µÃ ¹Ã ± Ã Ã ´Ã ®Ã ³Ã ·Ã Ã ·Ã  Driving Licence Permis de conduire CeadÃ ºnas TiomÃ ¡na Patente di guida VadÃ «tÃ ja apliecÃ «ba Vairuotojo paÃ ¾ymÃ jimas VezetÃ i engedÃ ©ly LiÃ enzja tas-Sewqan Rijbewijs Prawo Jazdy Carta de ConduÃ §Ã £o Permis de conducere VodiÃ skÃ ½ preukaz VozniÃ ¡ko dovoljenje Ajokortti KÃ ¶rkort; (e) In Annex Ia, point 2(b) below the words Page 2 shall contain is replaced by the following: If a Member State wishes to make the entries in a national language other than one of the following languages: Bulgarian, Spanish, Czech, Danish, German, Estonian, Greek, English, French, Italian, Latvian, Lithuanian, Hungarian, Maltese, Dutch, Polish, Portuguese, Romanian, Slovak, Slovenian, Finnish or Swedish it will draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex.. 2. 31992 L 0106: Council Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ L 368, 17.12.1992, p. 38), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Article 6(3), the following is inserted between the entries for Belgium and the Czech Republic:  Bulgaria: Ã ´Ã °Ã ½Ã Ã º Ã ²Ã ÃÃ Ã  Ã ¿ÃÃ µÃ ²Ã ¾Ã ·Ã ½Ã ¸Ã Ã µ Ã ÃÃ µÃ ´Ã Ã Ã ²Ã °; and, between the entries for Portugal and Slovenia:  Romania: Taxa asupra mijloacelor de transport;. 3. 31996 L 0026: Council Directive 96/26/EC of 29 April 1996 on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for these operators the right to freedom of establishment in national and international transport operations (OJ L 124, 23.5.1996, p. 1), as last amended by:  31998 L 0076: Council Directive 98/76/EC of 1.10.1998 (OJ L 277, 14.10.1998, p. 17),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32004 L 0066: Council Directive 2004/66/EC of 26.4.2004 (OJ L 168, 1.5.2004, p. 35). In Annex Ia, footnote 1 is replaced by the following: 1 Distinctive symbol of the State: (B) Belgium, (BG) Bulgaria, (CZ) Czech Republic, (DK) Denmark, (D) Germany, (EST) Estonia, (GR) Greece, (E) Spain, (F) France, (IRL) Ireland, (I) Italy, (CY) Cyprus, (LV) Latvia, (LT) Lithuania, (L) Luxembourg, (H) Hungary, (M) Malta, (NL) Netherlands, (A) Austria, (PL) Poland, (P) Portugal, (RO) Romania, (SLO) Slovenia, (SK) Slovakia, (FIN) Finland, (S) Sweden, (UK) United Kingdom.. 4. 31999 L 0037: Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (OJ L 138, 1.6.1999, p. 57), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0127: Commission Directive 2003/127/EC of 23.12.2003 (OJ L 10, 16.1.2004, p. 29). (a) In Annex I, point II.4, the following is inserted after the entry for Belgium: BG : Bulgaria and, after the entry for Portugal: RO : Romania. (b) In Annex I, point III.1.A(b), the following is inserted after the entry for Belgium: BG : Bulgaria and, after the entry for Portugal: RO : Romania. (c) In Annex II, point II.4, the following is inserted after the entry for Belgium: BG : Bulgaria and, after the entry for Portugal: RO : Romania. (d) In Annex II, point III.1.A(b), the following is inserted after the entry for Belgium: BG : Bulgaria and, after the entry for Portugal: RO : Romania. 5. 31999 L 0062: Directive 1999/62/EC of the European Parliament and of the Council of 17 June 1999 on the charging of heavy goods vehicles for the use of certain infrastructures (OJ L 187, 20.7.1999, p. 42), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32006 L 0038: Directive 2006/38/EC of the European Parliament and of the Council of 17.5.2006 (OJ L 157, 9.6.2006, p. 8). In Article 3(1), the following is inserted between the entries for Belgium and the Czech Republic:  Bulgaria: Ã ´Ã °Ã ½Ã Ã º Ã ²Ã ÃÃ Ã  Ã ¿ÃÃ µÃ ²Ã ¾Ã ·Ã ½Ã ¸Ã Ã µ Ã ÃÃ µÃ ´Ã Ã Ã ²Ã °,; and, between the entries for Portugal and Slovenia:  Romania: Taxa asupra mijloacelor de transport.. 6. 32003 L 0059: Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC (OJ L 226, 10.9.2003, p. 4), as amended by:  32004 L 0066: Council Directive 2004/66/EC of 26.4.2004 (OJ L 168, 1.5.2004, p. 35). (a) In Annex II, point 2 below the words side 1 contains under point (c), the following is inserted between the entries for Belgium and the Czech Republic: BG : Bulgaria and, between the entries for Portugal and Slovenia: RO : Romania. (b) In Annex II, point 2 below the words side 1 contains under point (e), the following is inserted before the entry for the Czech Republic: Ã ºÃ °ÃÃ Ã ° Ã ·Ã ° Ã ºÃ ²Ã °Ã »Ã ¸Ã Ã ¸Ã ºÃ °Ã Ã ¸Ã  Ã ½Ã ° Ã ²Ã ¾Ã ´Ã °Ã Ã ° and, between the entries for Portugal and Slovakia: Cartela de pregÃ tire profesionalÃ  a conducÃ torului auto. (c) In Annex II, point 2, below the words side 2 contains, the second sentence of point (b) is replaced by the following: If a Member State wishes to word these entries in a national language other than one of the following languages: Bulgarian, Spanish, Czech, Danish, German, Estonian, Greek, English, French, Italian, Latvian, Lithuanian, Hungarian, Maltese, Dutch, Polish, Portuguese, Romanian, Slovak, Slovenian, Finnish and Swedish, it shall draw up a bilingual version of the card using one of the abovementioned languages, without prejudice to the other provisions of this Annex. B. TRANSPORT BY RAIL 31991 L 0440: Council Directive 91/440/EEC of 29 July 1991 on the development of the Community's railways (OJ L 237, 24.8.1991, p. 25), as amended by:  32001 L 0012: Directive 2001/12/EC of the European Parliament and of the Council of 26.2.2001 (OJ L 75, 15.3.2001, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32004 L 0051: Directive 2004/51/EC of the European Parliament and of the Council of 29.4.2004 (OJ L 164, 30.4.2004, p. 164). In Annex I, the following is inserted in the list of ports after the entries for Belgium: Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Ã Ã °ÃÃ ½Ã ° Ã Ã ÃÃ ³Ã °Ã  Ã Ã Ã Ã µ Ã Ã ¾Ã ¼ Ã Ã ¸Ã ´Ã ¸Ã ½; and, after the entries for Portugal: ROMÃ NIA ConstanÃ £a Mangalia Midia Tulcea GalaÃ £i BrÃ ila Medgidia OlteniÃ £a Giurgiu Zimnicea Calafat Turnu Severin OrÃ ova C. TRANSPORT BY INLAND WATERWAY 1. 31982 L 0714: Council Directive 82/714/EEC of 4 October 1982 laying down technical requirements for inland waterway vessels (OJ L 301, 28.10.1982, p. 1), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). Annex I is amended as follows: (i) the following is added to CHAPTER II, Zone 3: Republic of Bulgaria Danube: from rkm 845,650 to rkm 374,100, Romania Danube: from the Serbian-Montenegro  Romanian border (km 1075) to the Black Sea on the Sulina branch, Danube  Black Sea Canal (64,410 km length): from the junction with the Danube river, at km 299,300 of the Danube at CernavodÃ  (respectively km 64 and km 410 of the Canal), to the Port of Constanta South  Agigea (km 0  of the Canal), Poarta AlbÃ   Midia NÃ vodari Canal (34,600 km length): from the junction with the Danube  Black Sea Canal at km 29 and km 410 at Poarta AlbÃ  (respectively km 27 and km 500 of the Canal) to the Port of Midia (km 0  of the Canal); (ii) the following is added to CHAPTER III, Zone 4: Romania All other waterways not listed in Zone 3.. 2. 31991 L 0672: Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway (OJ L 373, 31.12.1991, p. 29), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003, p. 1). (a) Annex I is amended as follows: (i) under the heading GROUP A the following is added: Romania:  brevet de cÃ pitan fluvial categoria A (boatmaster's A certificate) (in accordance with the Order of the Minister of Public Works, Transport and Housing No 984/04.07.2001 approving the Regulation on the issue of national capacity certificates for river sailing personnel, M.Of., p. I, nr. 441/6.VIII.2001).; (ii) under the heading GROUP B the following is added: Republic of Bulgaria:  Ã ¡Ã ²Ã ¸Ã ´Ã µÃ Ã µÃ »Ã Ã Ã ²Ã ¾ Ã ·Ã ° Ã ¿ÃÃ °Ã ²Ã ¾Ã Ã ¿Ã ¾Ã Ã ¾Ã ±Ã ½Ã ¾Ã Ã  Ã Ã °Ã ¿Ã ¸Ã Ã °Ã ½ Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¾ Ã ¿Ã »Ã °Ã ²Ã °Ã ½Ã µ  (certificate of competence for inland navigation master)  Ã ¡Ã ²Ã ¸Ã ´Ã µÃ Ã µÃ »Ã Ã Ã ²Ã ¾ Ã ·Ã ° Ã ¿ÃÃ °Ã ²Ã ¾Ã Ã ¿Ã ¾Ã Ã ¾Ã ±Ã ½Ã ¾Ã Ã  Ã ©Ã ÃÃ ¼Ã °Ã ½ Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¾ Ã ¿Ã »Ã °Ã ²Ã °Ã ½Ã µ  (certificate of competence for inland navigation watch-keeping officer) (Ã Ã °ÃÃ µÃ ´Ã ±Ã °   6 Ã ¾Ã  25.7.2003 Ã ³. Ã ½Ã ° Ã ¼Ã ¸Ã ½Ã ¸Ã Ã Ã ÃÃ ° Ã ½Ã ° Ã ÃÃ °Ã ½Ã Ã ¿Ã ¾ÃÃ Ã ° Ã ¸ Ã Ã Ã ¾Ã ±Ã Ã µÃ ½Ã ¸Ã Ã Ã ° Ã ·Ã ° Ã ºÃ ¾Ã ¼Ã ¿Ã µÃ Ã µÃ ½Ã Ã ½Ã ¾Ã Ã  Ã ½Ã ° Ã ¼Ã ¾ÃÃ Ã ºÃ ¸Ã Ã µ Ã »Ã ¸Ã Ã ° Ã ² Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã , Ã ¾Ã ±Ã ½. Ã Ã , Ã ±Ã.83 Ã ¾Ã  2003 Ã ³. In accordance with Ordinance No 6 of 25 July 2003 of the Minister of Transport and Communications on seafarers' competence in the Republic of Bulgaria, DV No. 83/2003)., Romania  brevet de cÃ pitan fluvial categoria B (boatmaster's B certificate) (in accordance with the Order of the Minister of Public Works, Transport and Housing No 984/04.07.2001 approving the Regulation on the issue of national capacity certificates for river sailing personnel, M.Of., p. I, nr. 441/6.VIII.2001).; (b) in Annex II, the following is added: Romania Danube: from BrÃ ila (km 175) to the Black Sea on the Sulina branch.